Helvetia Asset s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 20, 2014

                                       No. 04-14-00319-CV

                                          Burton KAHN,
                                            Appellant

                                                  v.

                            HELVETIA ASSET RECOVERY INC.,
                                       Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                         Honorable Martha B. Tanner, Judge Presiding

                                          ORDER
        The clerk’s record is due to be filed with this court by August 11, 2014. See TEX. R. APP.
P. 35.1. On June 16, 2014, the Bexar County district clerk notified this court that Appellant has
failed to pay the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
       Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
If Appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court